Reasons for Allowance
The present claims are deemed allowable over the references of record for the reasons set forth by Applicants.  Specifically, Applicants have provided sufficient evidence that the specific crystal structure in combination with the specific composition limitations are non-trivial especially for a hard magnetic composition meeting the claimed limitations.  Regarding the few references that disclose hexagonal crystal structures, as noted by Applicants, none of these references disclose the exact alloys, nor the use of the specific substrates and processing conditions required to achieve hexagonal crystal structures with these alloys.  As such, the Examiner deems that there is insufficient specificity to teach or render obvious the claimed limitations given the totality of the claimed limitations for each independent claim.
The Examiner notes that the cited document does not apply as art, but is directed to similar Heusler-alloy type subject matter purely cited as pertinent prior art for reference purposes only.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
August 29, 2022